Per Curiam.

The ruling of the Trial Judge excluding testimony sought to be introduced by the attorney for the tenant as to conversations with landlord leading up to the execution of the lease in respect of the number of rooms and services required, presents prejudicial error. Tenant should have been permitted to prove his affirmative defenses and counterclaims, particularly when they were interposed under allegations charg*889ing landlord with fraud and misrepresentation. Moreover, it was error for the court to exclude testimony on the part of tenant relating to the existing violations on the issue of partial eviction.
The final order and judgment should be reversed, and a new trial ordered, with $30 costs.
Hecht, J. P., Aurelio and Tilzer, JJ., concur.
Final order and judgment reversed, etc.